Smith, Judge.
This appeal is from the judgment of the superior court affirming the denial of an award in a workmen’s compensation case. The deputy director found that the claimant’s deceased had not sustained his fatal injuries while in the course of his employment with either of the defendants. The full board adopted the findings of the deputy director.
This case arises out of the same accident involved in Employees Ins. of Wausau v. Watts, 139 Ga. App. 619. The deputy director found that Willie Davidson, the deceased, was only a passenger in the truck at the time of the accident with the intent of being a "helper” in Mississippi. This finding of fact supported the deputy director’s determination that the deceased’s injuries did not arise out of and in the course of his employment. "Whether the accident resulted in injury and whether it arose out of and in the course of employment are both questions of fact; and 'Upon an appeal to the superior court from any final award or any other final decision of the industrial commission, the findings of fact made by the commission within its powers are, in the absence of fraud, conclusive.’ ” Home Indem. Co. v. Googe, 45 Ga. App. 302 (164 SE *622479). The evidence supported the finding of the deputy director and the full board; this court is without authority to disturb their judgment.
Argued July 6, 1976
Decided September 10, 1976
Rehearing denied September 27, 1976.
Phillip Slotin, for appellants.
Saveli, Williams, Cox & Angel, John M. Williams, Elmer L. Nash, Cullen Hammond, Swift, Currie, McGhee & Hiers, Glover McGhee, for appellee.

Judgment affirmed.


Marshall and McMurray, JJ., concur.